Opinion of the Court

WISS, Judge:
This is a petition for extraordinary relief in the nature of error coram nobis that asks for relief from certain alleged instructional errors at petitioner’s court-martial proceedings in 1981 and 1983. See 28 USC § 1651(a). This Court issued an order for the Government to show cause why the requested relief should not be granted, and the Government filed its answer brief. Petitioner initially filed pro se but, thereafter, was appointed appellate counsel; those counsel, in turn, filed a reply brief.
Now, after full consideration of the arguments made in these pleadings and during oral argument in this cause, we decide to grant the petition to the extent indicated, infra.

1

Garrett presently is confined at the United States Disciplinary Barracks at Fort Leavenworth, Kansas. He was convicted by general court-martial in November 1981 of attempted robbery, conspiracy to commit robbery, unpremeditated murder, and felony-murder, in violation of Articles 80, 81, and 118, Uniform Code of Military Justice, 10 USC §§ 880, 881, and 918, respectively. His approved sentence extended to dishonorable discharge, confinement for life, total forfeitures, and reduction to the lowest enlisted grade.
On appeal, the Court of Military Review affirmed the conviction of attempted robbery, but it set aside the remaining findings and the sentence and authorized a rehearing. 16 MJ 941, 950 (1983), The rehearing occurred during October and November 1983. This time, Garrett was convicted of the conspiracy and felony-murder specifications, to add to the attempted robbery that had been affirmed by the court below, and was given the same sentence that he had received in 1981. These findings and sentence were approved by the convening authority and affirmed by the Court of Military Review in an unpublished opinion dated January 25, 1985. On February 21, 1986, this Court granted Garrett’s petition for review [No. 52,635] and ultimately affirmed the decision below. 24 MJ 413 (1987).
Nothing else of note occurred in this case until January 29, 1992, when Garrett — likely spurred by the intervening success of his co-accused Dodson in seeking relief in the Federal courts in Kansas1 — filed a petition for a writ of habeas corpus in the U.S. District Court for Kansas. Then, well over a year later and while that petition still was pending, Garrett filed the instant petition in this Court in June 1993, and we issued the order to show cause on June 25. On that same date, the District Court granted Garrett’s motion to stay the proceedings there in order to permit him first to pursue further his remedies in the military justice system.
II
To support his claim for extraordinary relief, Garrett challenges the legality of certain voting procedures for findings and sentencing that were followed in his case and, as well, asserts that his appellate defense counsel were ineffective during the usual appellate review of his case for not then pursuing those issues. At the outset, the Government procedurally contests Garrett’s right to the designated writ on these bases:
Since the writ of error coram nobis is an ancient common law writ, historically it could not have encompassed ineffective assistance of counsel, which is a comparatively recent development in the law. Furthermore, the voting procedure complained of by petitioner is not a matter regarding the facts of his case, but one of law, and “the writ [of error coram nobis] will not *295lie to correct an error of law.” Bateman v. United States, 277 F.2d 65, 68 (8th Cir. 1960).
Answer at 6.
This objection need not long detain us.
Although seldom used in early cases except to correct factual blunders, coram nobis became more popular as courts grew more sensitive to due process violations. Although the Supreme Court, in early descriptions of the writ, spoke to errors of fact, the writ now appears to encompass constitutional and other fundamental errors ....
2 S. Childress and M. Davis, Federal Standards of Review § 13.01 at 13-2 (2d ed.1992) (footnotes omitted; emphasis added). Garrett’s specific claims, infra, sound in due process, see Dodson v. Zelez, 917 F.2d 1250 (10th Cir.1990), which certainly would appear to be within the scope of modern coram nobis.2
In any event, since Garrett remains in confinement pursuant to the proceedings which he now challenges, a petition for a writ of habeas corpus surely is available to him. See Berta v. United States, 9 MJ 390, 392 (CMA 1980). Accordingly, the Government has no viable procedural objection to this Court’s consideration of the merits of Garrett’s petition, regardless of the route by which it has reached us.
III
A
First, Garrett complains of the denial of his motion at the rehearing that would have required a vote of three-fourths of the members to convict him of felony-murder. He acknowledges that Article 52(a)(2), UCMJ, 10 USC § 852(a)(2), requires only a two-thirds vote to convict for any offense except where death is by law a mandatory punishment, which does not include felony-murder, see Art. 118. Nonetheless, he argues that, because life imprisonment is a mandatory3 sentence for felony-murder, see Art. 118, and because Article 52(b)(2) requires a three-fourths vote to impose a sentence to life imprisonment, then logically a three-fourths vote is needed to convict, as well.
This focus on a supposed anomaly within Article 52 is not of recent vintage. As early as 1957, in United States v. Walker, 7 USC-MA 669, 23 CMR 133, this Court extensively addressed the issue raised by Garrett here and rebuffed it as inconsistent with the clear and unambiguous language of the statute. Over 30 years later, we were of the same view in United States v. Schroeder, 27 MJ 87, 90-91 (CMA 1988), cert. denied, 489 U.S. 1012, 109 S.Ct. 1121, 103 L.Ed.2d 184 (1989). Pointing to the “clear” language of Article 52, the Court opined:
*296We perceive nothing arbitrary or irrational in this arrangement. As we noted in Walker, the “acts of voting” on findings and sentence are “separate and distinct,” see 7 USCMA at 647, 23 CMR at 138....
27 MJ at 91.
Therefore, we find no reason or basis in law upon which to grant Garrett’s petition for extraordinary relief from the denied instruction on the required vote to convict him of felony-murder.
B
Garrett’s next complaint involves instructions given prior to the sentencing deliberations.4 First, he asserts that the military judge erred when he instructed the members that they need not vote on the eonfinementfor-life portion of the sentence, since it was a mandatory component of the sentence. Garrett is correct. United States v. Schroeder, supra at 88-90.
As clear as is Article 52(b)(2) that a three-fourths vote of the members is required to adjudge a sentence to life imprisonment, equally clear is its lack of any exceptions whatsoever to that voting requirement. It would have been easy enough for Congress to have absolved members from that responsibility where confinement for life was mandatory, but it did not. Accord RCM 1006(d)(3)(A), Manual for Courts-Martial, United States, 1984 (“All members shall vote on each proposed sentence in its entirety. ...”); RCM 1006(d)(4)(B) (“A sentence which includes confinement for life or more than 10 years may be adjudged only if at least three-fourths of the members present vote for that sentence.”); RCM 1006(d)(5) (“When a mandatory minimum is prescribed under Article 118 the members shall vote on a sentence in accordance with this rule.”). See also para. 766(2), Manual for Courts-Martial, United States, 1969 (Revised edition) (“Any sentence, even in a ease where the punishment is mandatory, must have the concurrence of the required number of members.”).
Of course, it logically may be argued that Garrett suffered no prejudice from this error, see Art. 59(a), UCMJ, 10 USC § 859(a). After all, the military judge instead lawfully could have instructed the members that any sentence upon which they voted must include confinement for life. United States v. Schroeder, supra at 90. Furthermore, any sentence that did not include the mandatory life imprisonment would have been unlawful and could have been remedied by means of a sentence rehearing ordered by the convening authority. Id. at 90.
We do not need to resolve this question of prejudice, however, because this error in turn led the military judge to commit another, related instructional error from which we cannot fairly conclude that Garrett suffered no prejudice. Since, in the judge’s view, the members did not have to vote at all on the confinement portion of the sentence, he ruled that the adjudged sentence required only a vote of two-thirds of the members, not three-fourths. This was error. The members must vote on proposed sentences in their entirety, RCM 1006(d)(3)(A), and a mandatory component of proposed sentences in this case was confinement for life. Unambiguously and unconditionally, Article 52(b)(2) and RCM 1006(d)(4)(B) compel that such a sentence be imposed only by a three-fourths vote. Cf. United States v. Schroeder, supra.
*297At both the original proceedings and at the rehearing, the members returned a sentence while announcing that it was with “two-thirds of the members concurring.” At the former, that would have been 7 out of 10 members, and at the latter it would have been 6 out of 9. Each time, a correct vote of three-fourths would have required concurrence of one additional member. There is no way to tell, short of sheer speculation, whether three-fourths of the members would have returned the same sentence returned by the two-thirds — a sentence that maximized all elements of the sentence to which Garrett was exposed: not only the mandatory life imprisonment but also a dishonorable discharge, total forfeitures, and reduction to the lowest enlisted grade.
Additionally, as to each of these instructional errors that preceded deliberation on sentence, there is no way to tell, short of sheer speculation, whether — when faced with the necessity for three-fourths of the members to affirmatively cast their votes on a sentence that included confinement for life— the members would have returned to the courtroom for instructions on how to reconsider their findings of guilty that put them into that quandary. See RCM 924(a) (“Members may reconsider any finding of guilty reached by them at any time before announcement of the sentence.”). A rehearing on sentence will permit Garrett to be sentenced under correct instructions both as to the responsibility of the members to vote on sentence proposals in their entirety, including the mandatory aspect of the sentence, and as to the required percentage of concurrence on the total sentence.
IV
The petition for extraordinary relief is granted as to sentence. The decision of this Court (24 MJ at 419) as to sentence is vacated, and the decision of the United States Navy-Marine Corps Court of Military Review on rehearing (dated January 25, 1985) as to sentence is reversed. The sentence is set aside. A rehearing on sentence may be ordered.5
Chief Judge SULLIVAN and Judge CRAWFORD concur.

. See Dodson v. Zelez, 917 F.2d 1250 (10th Cir. 1990). Judge Cox in dissent dismisses this petition as "patently frivolous.” 39 MJ at 297. We do not agree, however, that ensuring strict compliance with statutory voting procedures, when deviation from them is clear and apparent on the record, is a frivolous exercise. Neither, apparently, did the panel of the Court of Appeals for the Tenth Circuit in Dodson.


. Judge Cox in dissent characterizes the petition before us as "an otherwise ordinary petition for review ...,” 39 MJ at 297, which involves an issue that petitioner did not raise in this Court during normal appellate review and which is substantially out of time. Though not raised by petitioner in his statutory appeal in 1986, see Art. 67(b)(1), Uniform Code of Military Justice, 10 USC § 867(b)(1) [renumbered (a)(1) in 1989], the last section of this Court’s opinion resolving that appeal discussed this issue at some length but ultimately decided that it did not have to resolve the question in light of appellant's not assigning it as error. 24 MJ 413, 418-19 (1987). It was not until after his co-actor Dodson had successfully pursued collateral relief in the Court of Appeals in 1990 that petitioner had any reason to believe that the issue could and should still be pressed. He did so promptly at that point by filing a petition for a writ of habeas corpus in the U.S. District Court in Kansas and, while that was pending, filing the instant writ in this Court.
We are unaware that there are time limits for petitioning for a writ of error coram nobis. Cf. Rule 19(d), Rules of Practice and Procedure, U.S. Court of Military Appeals. Indeed, given its nature as a writ that normally is pursued only when other usual remedies have expired, see S. Childress and M. Davis, Federal Standards of Review § 13.01 at 13-3 to 13-5 (2d ed.1992), the vintage of this petition is not particularly noteworthy. Further, in view of the history of this case just recited, this petition would not seem to be "an otherwise ordinary petition for review----”


. Although Article 118(4), UCMJ, 10 USC § 918(4), authorizes the death penalty for felony-murder, death was not an available punishment at Garrett’s first court-martial because his charges had been referred as non-capital, see Art. 18, UCMJ, 10 USC § 818, and 24 MJ at 418.


. In his pro se petition, Garrett submits in raising this claim that "it is unnecessary to argue [it], since that issue has been decided [in his favor] by the Tenth Circuit Court of Appeals, Dodson v. Zelez, 917 F.2d 1250 (10th Cir.1990)." Indeed, following an analysis much like ours and relying on similar precedent from this Court as we do here, infra, the court in Dodson did reach the same conclusions as we do today. Id. at 1256-62. It should be clear, however, that it is our own analysis of the issues that has led us to our decision and that, as the Government retorts, this Court is not bound by the decision in Dodson. This appellate court of the United States is as capable as is a Court of Appeals of the United States of analyzing and resolving issues of Constitutional and statutory interpretation. In fact, to the extent that an issue involves interpretation and application of the Uniform Code of Military Justice and the Manual for Courts-Martial in the sometimes unique context of the military environment, this Court may be better suited to the task.


. Since we have reached and resolved the substance of Garrett's complaints, we do not need to address his claim that his appellate counsel rendered him ineffective assistance by not raising these same complaints during the usual course of appellate review.